EXHIBIT 13 CONSOLIDATED FINANCIAL STATEMENTS BCB Bancorp, Inc. and Subsidiaries Consolidated Financial Report December31, BCB Bancorp, Inc. and Subsidiaries Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Consolidated Financial Statements Consolidated Statements of Financial Condition 2 Consolidated Statements of Income 3 Consolidated Statements of Changes in Stockholders’ Equity 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders BCB Bancorp, Inc. Bayonne, New Jersey We have audited the accompanying consolidated statements of financial condition of BCB Bancorp, Inc. and Subsidiaries (the “Company”) as of December31, 2009 and 2008 and the related consolidated statements of income, changes in stockholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2009.The Company’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.
